DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.  This application is in response to the amendments filed 07/01/2022 and terminal disclaimer filed 08/16/2022.  Claims 1-13 are canceled. 

Allowable Subject Matter

Claims 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Herbach et al. (2005/0097441) discloses a method comprising: receiving, at the processor and from a first computing device, a request to make a first change to a first data object among a plurality of data objects; determining, by the processor, whether the first computing device has permission to change the first data object; and upon determining the first computing device has the permission to change the first data object.

However, the prior art of record fails to teach or suggest creating a first record of the first change according to the request to make the first change to the first data object; outputting, for delivery to at least one computing device, the first record of the first change; receiving, at the processor and from a second computing device, a second record of a second change to a second data object among the plurality of data objects; determining, by the processor, whether the second change was requested by a computing device with permission to: (i) request the second change to the second data object and (ii) request to access the first data object; determining, by the processor, that the second record of the second data object is synchronized with the plurality of data objects; upon determining that the second change was requested by the computing device with the permission to request the change the second data object, outputting, for delivery to the at least one computing device, the second record of the second change; and upon determining that the at least one computing device has the permission to request to access the first data object, outputting, for delivery to the at least one computing device, the first record of the first change as set forth in independent Claim 14.  The cited prior art does not teach or suggest creating a first record of the first change according to the request to make the first change to the first data object; and/or outputting, for delivery to at least one computing device, the first record of the first change.  The cited prior art does not teach or suggest receiving, at the processor and from a second computing device, a second record of a second change to a second data object among the plurality of data objects; and/or determining, by the processor, whether the second change was requested by a computing device with permission to: (i) request the second change to the second data object and (ii) request to access the first data object.  The cited prior art does not teach or suggest determining, by the processor, that the second record of the second data object is synchronized with the plurality of data objects; and/or upon determining that the second change was requested by the computing device with the permission to request the change the second data object, outputting, for delivery to the at least one computing device, the second record of the second change.   The cited prior art does not teach or suggest upon determining that the at least one computing device has the permission to request to access the first data object, outputting, for delivery to the at least one computing device, the first record of the first change. Thus, therefore these are some of the reasons why the amended claims are allowable. 


Similar limitations are present with independent claim 16. Therefore, Claims 14 and 16 are allowed because of the combination of other limitations and the limitations listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                               08/18/2022